                                              Case 2:21-cv-00818-ODW-PVC Document 1 Filed 01/28/21 Page 1 of 15 Page ID #:1




                                               1    DYKEMA GOSSETT PLLC
                                                    Jon D. Cantor (SBN: 91852)
                                               2    jdcantor@dykema.com
                                                    Abirami Gnanadesigan (SBN: 263375)
                                               3    agnanadesigan@dykema.com
                                                    333 South Grand Avenue
                                               4    Suite 2100
                                                    Los Angeles, CA 90071
                                               5    Telephone: (213) 457-1800
                                                    Facsimile: (213) 457-1850
                                               6
                                                    Attorneys for Plaintiff
                                               7    ITG BRANDS, LLC
                                               8                                UNITED STATES DISTRICT COURT
                                               9                              CENTRAL DISTRICT OF CALIFORNIA
                                              10
                                              11 ITG BRANDS, LLC,                              Case No. 2:21­cv­00818
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12                      Plaintiffs,              COMPLAINT FOR:
                                                                                                1) TRADEMARK
                            SUITE 2100




                                              13            vs.                                    INFRINGEMENT
                                                                                                   (15 U.S.C. § 1114);
                                              14 CAPNA INTELLECTUAL                             2) FALSE DESIGNATION OF
                                                                                                   ORIGIN/UNFAIR
                                              15                      Defendant.                   COMPETITION
                                                                                                   (15 U.S.C. § 1125(a));
                                              16                                                3) TRADEMARK DILUTION
                                                                                                   (15 U.S.C. § 1125(C)); AND
                                              17                                                4) VIOLATION OF CALIFORNIA
                                                                                                   BUSINESS & PROFESSIONS
                                              18                                                   CODE
                                                                                                   (CAL. BUS. & PROF. CODE
                                              19                                                   §17200)
                                              20                                               JURY TRIAL REQUESTED
                                              21                                               Complaint Filed:
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28

                                                   4814-1864-3414.2                      COMPLAINT
                                              Case 2:21-cv-00818-ODW-PVC Document 1 Filed 01/28/21 Page 2 of 15 Page ID #:2




                                               1
                                                         Plaintiff ITG Brands, LLC (“ITGB”), for its Complaint against Defendant,
                                               2
                                                   Capna Intellectual (“Defendant” or “Capna”), states and alleges as follows:
                                               3
                                                                               NATURE OF THIS ACTION
                                               4
                                                         1. This is an action for trademark infringement, false designation of origin,
                                               5
                                                   trademark dilution, and violation of the California Business & Professions Code
                                               6
                                                   under federal law and the statutory and common law of the State of California, which
                                               7
                                                   ITGB brings to protect some of its most valuable assets, namely, the goodwill and
                                               8
                                                   consumer recognition it has developed in federally-protected marks associated with
                                               9
                                                   its KOOL brand cigarettes. For many years, ITGB and its predecessors have
                                              10
                                                   continuously used and extensively promoted its famous KOOL Marks in connection
                                              11
                                                   with the advertising, promotion, distribution, sale, and/or offering for sale of
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12
                                                   cigarettes. As described more fully below, without ITGB’s authorization or consent,
                            SUITE 2100




                                              13
                                                   and with clear knowledge of ITGB’s prior rights in its federally-protected KOOL
                                              14
                                                   Marks, Defendant began to use the confusingly similar mark              in connection
                                              15
                                                   with the advertising, promotion, distribution, import, sale, and/or offering for sale of
                                              16
                                                   electronic cigarettes and oral vaporizers for smokers. Defendant’s conduct is likely
                                              17
                                                   to mislead the public and members of the relevant trade into believing that
                                              18
                                                   Defendant’s products are authorized by, sponsored by, or otherwise affiliated with
                                              19
                                                   ITGB, its famous and well-known marks and the goods provided thereunder. ITGB
                                              20
                                                   accordingly brings this action in order to protect its valuable federally-protected
                                              21
                                                   marks and to halt the damages and irreparable harm it has suffered and will continue
                                              22
                                                   to suffer as a result of Defendant’s actions.
                                              23
                                                                                       THE PARTIES
                                              24
                                                         2.     Plaintiff ITGB is a Texas limited liability company with a place of
                                              25
                                                   business at 714 Green Valley Road., Greensboro, North Carolina 27408. ITGB is a
                                              26
                                                   subsidiary of Imperial Brands plc, a British multinational company headquartered in
                                              27
                                                   Bristol, United Kingdom. ITGB is the owner of all relevant trademark rights
                                              28
                                                   associated with KOOL branded cigarettes.
                                                                                           2
                                                   4814-1864-3414.2                COMPLAINT
                                              Case 2:21-cv-00818-ODW-PVC Document 1 Filed 01/28/21 Page 3 of 15 Page ID #:3




                                               1
                                                            3. ITGB is informed and believes that Defendant Capna Intellectual (dba
                                               2
                                                   Bloom Brands) is a California corporation located at 15021 Ventura Boulevard #512
                                               3
                                                   Sherman Oaks, California 91403.
                                               4
                                                            4. This action arises under the Lanham Act, 15 U.S.C. § 1051, et seq. This
                                               5
                                                   Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331
                                               6
                                                   (federal question) and 1338 (unfair competition), as well as 15 U.S.C. § 1121
                                               7
                                                   (Lanham Act). The Court has supplemental jurisdiction over ITGB’s state law claims
                                               8
                                                   under 28 U.S.C. § 1367.
                                               9
                                                            5. ITGB is informed and believes that Defendant is subject to general and
                                              10
                                                   specific personal jurisdiction in the state of California.
                                              11
                                                            6. Venue is proper in this district under 28 U.S.C. § 1391 because a
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12
                                                   substantial part of the events and/or property that is the subject of the action is
                            SUITE 2100




                                              13
                                                   situated in this district and/or one or more Defendants reside in this district.
                                              14
                                                                                            FACTS
                                              15
                                                            7. ITGB is the third largest tobacco company in the United States and offers
                                              16
                                                   a broad portfolio of some of the most famous and well-known cigarette, cigar and e-
                                              17
                                                   vapor brands. This iconic portfolio of brands includes KOOL cigarettes.
                                              18
                                                            8. Kool was launched in 1933, and was the first menthol brand to gain
                                              19
                                                   nationwide distribution. ITGB and its predecessors have invested substantial time,
                                              20
                                                   effort and money in advertising and promoting cigarettes under the KOOL brand
                                              21
                                                   throughout the United States. ITGB and its predecessors established and ITGB has
                                              22
                                                   maintained a strong reputation among adult smokers for quality and consistency in its
                                              23
                                                   products. As a result of ITGB’s excellent reputation and its investment in its brands,
                                              24
                                                   KOOL remains one of the world’s most famous brand of menthol cigarettes.
                                              25
                                                            9. KOOL is distinctive among menthol cigarettes because it delivers an
                                              26
                                                   intense menthol smoking experience that is bold, yet smooth. KOOL achieves the
                                              27
                                                   perfect balance of rich tobaccos with the fresh flavor of menthol. The fusion of
                                              28
                                                                                             3
                                                   4814-1864-3414.2                      COMPLAINT
                                              Case 2:21-cv-00818-ODW-PVC Document 1 Filed 01/28/21 Page 4 of 15 Page ID #:4




                                               1
                                                   tobacco and menthol is symbolized by the interlocking “O’s” in the Kool logo, which
                                               2
                                                   are present today in much of the same form as on the original packaging.
                                               3
                                                            10.       ITGB owns federal registrations of the mark KOOL and solid and
                                               4
                                                   outlined versions of the interlocking “O”s in the Kool logo on the Principal Register
                                               5
                                                   of the United States Patent and Trademark Office. These include Registration Nos.
                                               6
                                                   508538, 747482, 2218589, 2578658, and 2617994 of the marks KOOL (stylized),
                                               7
                                                   KOOL (word mark), KOOL (logo) and solid and outlined versions of the Interlocking
                                               8
                                                   “O”s in the Kool logo, each for cigarettes. The registrations issued April 12, 1949,
                                               9
                                                   April 2, 1963, January 19, 1999, June 11, 2002, and September 10, 2002,
                                              10
                                                   respectively. True and correct copies of the Certificates of these registrations,
                                              11
                                                   including the title history showing ITGB as owner of these registrations, are attached
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12
                                                   hereto as Exhibit 1. These registrations remain in full force and effect and are
                            SUITE 2100




                                              13
                                                   conclusive evidence of the validity of the KOOL marks, of ITGB’s registration and
                                              14
                                                   ownership of the KOOL Marks, and of ITGB’s exclusive right to use the KOOL
                                              15
                                                   Marks.
                                              16
                                                            11.       Registration Nos. 508,538, 747,482, 2,218,589, 2578658, and 2617994
                                              17
                                                   are prima facie evidence of the validity of and ITGB’s exclusive right to use the
                                              18
                                                   KOOL Marks, and are constructive notice of ITGB’s ownership thereof, all as
                                              19
                                                   provided by §§ 7(b) and 22 of the Federal Trademark Act, 15 U.S.C. §§ 1057(b) and
                                              20
                                                   1072. As the right to use the KOOL Marks has become incontestable, Registration
                                              21
                                                   Nos. 508,538, 747,482, 2,218,589, 2578658, and 2617994 are conclusive evidence of
                                              22
                                                   ITGB’s exclusive right to use the KOOL Marks shown therein in commerce as
                                              23
                                                   provided by §§ 15 and 33(b) of the Federal Trademark Act, 15 U.S.C. §§ 1065 and
                                              24
                                                   1115(b).
                                              25
                                                            12.       Together, the marks identified in paragraph 10 are referred to as the
                                              26
                                                   “KOOL Marks.” Images of the KOOL Marks are reproduced below:
                                              27
                                              28
                                                                                                 4
                                                   4814-1864-3414.2                          COMPLAINT
                                              Case 2:21-cv-00818-ODW-PVC Document 1 Filed 01/28/21 Page 5 of 15 Page ID #:5




                                               1
                                               2
                                               3
                                               4
                                               5
                                               6
                                                            13.       ITGB has the exclusive right to use the KOOL Marks in connection with
                                               7
                                                   any importation, sale, offer to sell, or distribution of cigarettes and related goods or
                                               8
                                                   services in the United States.
                                               9
                                                            14.       The KOOL Marks are inherently distinctive and, as a result of ITGB’s
                                              10
                                                   longstanding use and promotion, the KOOL Marks have become widely recognized
                                              11
                                                   by the general consuming public and the trade as a designation of source identifying
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12
                                                   ITGB and its KOOL brand of cigarettes.
                            SUITE 2100




                                              13
                                                            15.       As a result of ITGB’s continuous and extensive use, sales, advertising
                                              14
                                                   and promotions, the KOOL Marks have become extremely valuable and
                                              15
                                                   tremendously important assets belonging exclusively to ITGB, symbolizing ITGB’s
                                              16
                                                   highly successful products and the goodwill appurtenant thereto. The KOOL Marks
                                              17
                                                   are well known, highly distinctive and famous, and became famous long before
                                              18
                                                   Defendant commenced the actions complained of in this Complaint.
                                              19
                                                                                DEFENDANT’S UNLAWFUL ACTS
                                              20
                                                            16.       ITGB is informed and believes that before Defendant commenced the
                                              21
                                                   conduct complained of below, Defendant was aware of the existence and fame of the
                                              22
                                                   KOOL Marks, of the goodwill represented and symbolized in the KOOL Marks, and
                                              23
                                                   of the public recognition and reliance upon the KOOL Marks to identify authentic
                                              24
                                                   products of ITGB and distinguish ITGB’s goods and services from those of others.
                                              25
                                                            17.       In a transparent rip-off of ITGB’s KOOL Marks, ITGB is informed and
                                              26
                                                   believes that Defendant advertises, promotes, distributes, imports, sells and/or offers
                                              27
                                                   for sale electronic cigarettes and oral vaporizers for adult smokers and adult tobacco
                                              28
                                                   consumers under the marks                and     (“Bloom Marks”). The Bloom Marks
                                                                                                5
                                                   4814-1864-3414.2                         COMPLAINT
                                              Case 2:21-cv-00818-ODW-PVC Document 1 Filed 01/28/21 Page 6 of 15 Page ID #:6




                                               1
                                                   appear on Defendant’s products and on Defendant’s website
                                               2
                                                   (http://www.thebloombrands.com). The Bloom Marks, reproduced below, contain
                                               3
                                                   interlocking “OOs” which mimic the interlocking “OOs” in ITGB’s famous KOOL
                                               4
                                                   Marks.
                                               5
                                               6
                                               7
                                               8
                                                         18.    ITGB is informed and believes that Defendant advertised, promoted,
                                               9
                                                   distributed, imported, sold and/or offered for sale electronic cigarettes and oral
                                              10
                                                   vaporizers for adult smokers and adult tobacco consumers under the Bloom Marks,
                                              11
DYKEMA GOSSETT LLP




                                                   which are confusingly similar to the KOOL Marks, and has obtained substantial
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12
                                                   profits thereby. Such advertisement, distribution, sales and profits are ongoing as of
                            SUITE 2100




                                              13
                                                   the date of this Complaint.
                                              14
                                                         19.    On September 12, 2019, Defendant filed applications with the U.S.
                                              15
                                                   Patent and Trademark Office, seeking registration of the Bloom Marks for “electronic
                                              16
                                                   cigarettes and oral vaporizers for smokers.” These applications were filed under
                                              17
                                                   Serial Nos. 88614465 and 88614491 based on Defendant’s intent to use the Bloom
                                              18
                                                   Marks in commerce.
                                              19
                                                         20.    On December 3, 2020, after learning of Defendant’s advertising,
                                              20
                                                   promotion, distribution, importation, sale, and/or offering for sale of electronic
                                              21
                                                   cigarettes and oral vaporizers for adult smokers under the infringing Bloom Marks,
                                              22
                                                   ITGB sent Defendant a letter demanding it cease and desist the use of the Bloom
                                              23
                                                   Marks in connection with its promotion, advertising, distribution, import, sale, and/or
                                              24
                                                   offering for sale of infringing products. ITGB demanded, among other things, that
                                              25
                                                   Defendant cease and desist any and all use of interlocking “OOs” for electronic
                                              26
                                                   cigarettes and oral vaporizers for adult smokers, that it abandon Application Nos.
                                              27
                                                   88614465 and 88614491, and that it refrain from filing any applications to register
                                              28
                                                   marks including the word KOOL or COOL and any other mark containing
                                                                                       6
                                                   4814-1864-3414.2                COMPLAINT
                                              Case 2:21-cv-00818-ODW-PVC Document 1 Filed 01/28/21 Page 7 of 15 Page ID #:7




                                               1
                                                   interlocking “OOs” in the future. A true and correct copy of the December 3, 2020
                                               2
                                                   letter from ITGB to Defendant, is attached hereto as Exhibit 2.
                                               3
                                                            21.       By using the Bloom Marks, Defendant intends to trade off the strong
                                               4
                                                   adult consumer goodwill in the Kool Marks.
                                               5
                                                            22.       There is no association or affiliation of any kind between ITGB and
                                               6
                                                   Defendant, and Defendant is using the Bloom Marks without ITGB’s permission or
                                               7
                                                   consent. ITGB has no control over the manner of Defendant’s use of the Bloom
                                               8
                                                   Marks, or the nature or quality of products promoted, advertised, distributed,
                                               9
                                                   imported, sold and/or offered for sale by Defendant.
                                              10
                                                            23.       Defendant’s actions have caused, or are likely to cause, great and
                                              11
                                                   irreparable injury to ITGB, including irreparable injury to its goodwill and reputation,
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12
                                                   for which ITGB has no adequate remedy at law.
                            SUITE 2100




                                              13
                                                            24.       Defendant’s use of the Bloom Marks in connection with its electronic
                                              14
                                                   cigarettes and oral vaporizers for adult smokers has the potential to diminish adult
                                              15
                                                   consumer opinion of the KOOL Marks and KOOL brand cigarettes by associating
                                              16
                                                   them with inferior products. Adult consumers dissatisfied with Defendant’s products
                                              17
                                                   may then avoid ITGB’s KOOL brand cigarettes, and other adult consumers may
                                              18
                                                   believe ITGB and its KOOL brand cigarettes are associated with illicit or illegal
                                              19
                                                   products and/or activities.
                                              20
                                                            25.       Upon information and belief, Defendant will continue to commit the acts
                                              21
                                                   complained of unless enjoined.
                                              22
                                                            26.       Upon information and belief, Defendant’s acts were deliberately and
                                              23
                                                   intentionally carried out in bad faith, or with reckless disregard for or with willful
                                              24
                                                   blindness to ITGB’s rights in the KOOL Marks, for the purpose of trading on ITGB’s
                                              25
                                                   reputation and diluting the KOOL Marks.
                                              26
                                                   //
                                              27
                                                   //
                                              28
                                                   //
                                                                                                 7
                                                   4814-1864-3414.2                          COMPLAINT
                                              Case 2:21-cv-00818-ODW-PVC Document 1 Filed 01/28/21 Page 8 of 15 Page ID #:8




                                               1
                                                                                               COUNT I
                                               2
                                                                            FEDERAL TRADEMARK INFRINGEMENT
                                               3
                                                                                          (15 U.S.C. § 1114)
                                               4
                                                            27.       ITGB hereby incorporates by reference and realleges the allegations of
                                               5
                                                   Paragraphs 1 - 26 as if fully set forth herein.
                                               6
                                                            28.       Defendant’s conduct alleged herein constitutes trademark infringement
                                               7
                                                   in violation of Section 32 of the Lanham Act (15 U.S.C. § 1114).
                                               8
                                                            29.       Defendant, without authorization from ITGB, has used and is continuing
                                               9
                                                   to use designations that are confusingly similar to the KOOL Marks.
                                              10
                                                            30.       Defendant’s acts alleged herein are intended to cause, have caused, and
                                              11
                                                   are likely to continue to cause confusion, mistake, and deception among consumers,
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12
                                                   the public, and the trade as to whether Defendant’s electronic cigarette and oral
                            SUITE 2100




                                              13
                                                   vaporizer products for adult smokers originate from, or are affiliated with, sponsored
                                              14
                                                   by, or endorsed by ITGB.
                                              15
                                                            31.       Upon information and belief, Defendant has acted with knowledge of
                                              16
                                                   ITGB’s ownership of the KOOL Marks and with deliberate intention or willful
                                              17
                                                   blindness to unfairly benefit from the strong goodwill symbolized thereby.
                                              18
                                                            32.       Upon information and belief, Defendant has made and will continue to
                                              19
                                                   make substantial profits and/or gains to which it is not entitled to in law or equity.
                                              20
                                                            33.       Upon information and belief, Defendant intends to continue its
                                              21
                                                   infringing acts, unless restrained by this Court.
                                              22
                                                            34.       Defendant’s acts have damaged and will continue to damage ITGB, and
                                              23
                                                   ITGB has no adequate remedy at law.
                                              24
                                                            35.       As a direct and proximate result of Defendant’s wrongful conduct, ITGB
                                              25
                                                   is entitled to damages in an amount to be proven at trial.
                                              26
                                                            36.       Pursuant to 15 U.S.C. § 1117, ITGB is entitled to recover the costs of
                                              27
                                                   this action. Further, the intentional nature of Defendant’s unlawful acts renders this
                                              28
                                                                                                 8
                                                   4814-1864-3414.2                          COMPLAINT
                                              Case 2:21-cv-00818-ODW-PVC Document 1 Filed 01/28/21 Page 9 of 15 Page ID #:9




                                               1
                                                   an “exceptional case,” entitling ITGB to an award of attorneys’ fees under 15 U.S.C.
                                               2
                                                   § 1117(a).
                                               3
                                                                                              COUNT II
                                               4
                                                                                FALSE DESIGNATION OF ORIGIN
                                               5
                                                                                         (15 U.S.C. § 1125(a))
                                               6
                                                            37.       ITGB hereby incorporates by reference and realleges the allegations of
                                               7
                                                   Paragraphs 1 through 36 as if fully set forth herein.
                                               8
                                                            38.       Defendant’s conduct set forth herein constitutes false designation of
                                               9
                                                   origin in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
                                              10
                                                            39.       Defendant’s promotion, advertising, distribution, importation, sale,
                                              11
                                                   and/or offering for sale of the infringing products, together with Defendant’s use of
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12
                                                   other indicia associated with ITGB is intended, and is likely to confuse, mislead, or
                            SUITE 2100




                                              13
                                                   deceive adult consumers, the public, and the trade as to the origin, source,
                                              14
                                                   sponsorship, or affiliation of the infringing products, and is intended, and is likely to
                                              15
                                                   cause such parties to believe in error that the infringing products have been
                                              16
                                                   authorized, sponsored, approved, endorsed or licensed by ITGB, or that Defendant is
                                              17
                                                   in some way affiliated with ITGB.
                                              18
                                                            40.       Upon information and belief, Defendant has made and will continue to
                                              19
                                                   make substantial profits and/or gains to which he is not entitled to in law or equity.
                                              20
                                                            41.       Upon information and belief, Defendant intends to continue its
                                              21
                                                   infringing acts, unless restrained by this Court.
                                              22
                                                            42.       Defendant’s acts have damaged and will continue to damage ITGB, and
                                              23
                                                   ITGB has no adequate remedy at law.
                                              24
                                                            43.       As a direct and proximate result of Defendant’s wrongful conduct, ITGB
                                              25
                                                   is entitled to damages in an amount to be proven at trial and recovery of reasonable
                                              26
                                                   attorneys’ fees and costs incurred herein.
                                              27
                                              28
                                                                                                 9
                                                   4814-1864-3414.2                          COMPLAINT
                                              Case 2:21-cv-00818-ODW-PVC Document 1 Filed 01/28/21 Page 10 of 15 Page ID #:10




                                                1
                                                                                          COUNT III
                                                2
                                                                            FEDERAL TRADEMARK DILUTION
                                                3
                                                                                     (15 U.S.C. § 1125(c))
                                                4
                                                           44.   ITGB hereby incorporates by reference and realleges the allegations of
                                                5
                                                    Paragraphs 1 through 43 as if fully set forth herein.
                                                6
                                                           45.   The KOOL Marks are famous trademarks within the meaning of 15
                                                7
                                                    U.S.C. § 1125(c), and became famous before Defendant began using the Bloom
                                                8
                                                    Marks or designations similar thereto in connection with the sale of its electronic
                                                9
                                                    cigarettes and oral vaporizers for adult smokers.
                                               10
                                                           46.   The KOOL Marks are strong and distinctive, are advertised and used
                                               11
                                                    extensively throughout the United States, and are highly recognizable by the trade
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                               12
                                                    and adult consuming public.
                            SUITE 2100




                                               13
                                                           47.   Further, ITGB actively polices the use of the KOOL Marks by third
                                               14
                                                    parties.
                                               15
                                                           48.   Defendant’s use of the Bloom Marks and/or designations in the
                                               16
                                                    promotion, advertising, distribution, import, sale, and/or offering for sale of
                                               17
                                                    electronic cigarettes and oral vaporizers for adult smokers without authorization from
                                               18
                                                    ITGB is likely to dilute the distinctive quality of the KOOL Marks and is decreasing
                                               19
                                                    the capacity of such marks to identify and distinguish ITGB’s Kool brand cigarettes
                                               20
                                                    and related products.
                                               21
                                                           49.   Defendant has intentionally and willfully diluted the distinctive quality
                                               22
                                                    of the famous KOOL Marks in violation of Section 43(c) of the Lanham Act (15
                                               23
                                                    U.S.C. § 1125(c)).
                                               24
                                                           50.   Upon information and belief, Defendant has made and will continue to
                                               25
                                                    make substantial profits and/or gains to which he is not entitled to in law or equity.
                                               26
                                                           51.   As a result of the above-described diluting activities of Defendant, ITGB
                                               27
                                                    has suffered, and will continue to suffer, irreparable injury and substantial damages,
                                               28
                                                    while Defendant has been and will continue to be unjustly enriched.
                                                                                            10
                                                    4814-1864-3414.2                  COMPLAINT
                                              Case 2:21-cv-00818-ODW-PVC Document 1 Filed 01/28/21 Page 11 of 15 Page ID #:11




                                                1
                                                             52.       Upon information and belief, Defendant intends to continue its
                                                2
                                                    infringing acts, unless restrained by this Court.
                                                3
                                                             53.       Defendant’s acts alleged herein have damaged and will continue to
                                                4
                                                    damage ITGB, and ITGB has no adequate remedy at law.
                                                5
                                                             54.       As a direct and proximate result of Defendant’s wrongful conduct, ITGB
                                                6
                                                    is entitled to damages in an amount to be proven at trial and recovery of reasonable
                                                7
                                                    attorneys’ fees and costs incurred herein.
                                                8
                                                                                              COUNT IV
                                                9
                                                                               CALIFORNIA UNFAIR COMPETITION
                                               10
                                                                                (Cal. Bus. & Prof. Code §17200 et seq.)
                                               11
                                                             55.       ITGB hereby incorporates by reference and realleges the allegations of
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                               12
                                                    Paragraphs 1 through 54 as if fully set forth herein.
                            SUITE 2100




                                               13
                                                             56.       Defendant’s infringement, appropriation, use, and adoption of the Bloom
                                               14
                                                    Marks with the intent of causing confusion, mistake and deception as to the source of
                                               15
                                                    its goods and with the intent of causing harm to ITGB’s business, constitutes an
                                               16
                                                    “unlawful, unfair or fraudulent business act or practice” and “unfair, deceptive,
                                               17
                                                    untrue or misleading advertising” within the meaning of California Business &
                                               18
                                                    Professions Code § 17200.
                                               19
                                                             57.       As a consequence of Defendant’s unlawful actions, ITGB is entitled to
                                               20
                                                    injunctive relief and an order that Defendant disgorge any and all profits made on the
                                               21
                                                    manufacture, use, display, or sale of his infringing goods.
                                               22
                                                             WHEREFORE, ITGB prays for judgment against Defendant as follows:
                                               23
                                                             A)        Finding that: (i) Defendant has violated Section 32 of the Lanham Act
                                               24
                                                    (15 U. S. C. § 1114); Section 43(a) of the Lanham Act (15 U. S. C. § 1125(a)) and
                                               25
                                                    Section 43(c) of the Lanham Act (15 U. S. C. § 1125(c)); and (ii) Defendant has
                                               26
                                                    engaged in unfair competition in violation of the California Business & Professions
                                               27
                                                    Code (Cal. Bus. & Prof. Code §17200 ).
                                               28
                                                                                                11
                                                    4814-1864-3414.2                         COMPLAINT
                                              Case 2:21-cv-00818-ODW-PVC Document 1 Filed 01/28/21 Page 12 of 15 Page ID #:12




                                                1
                                                             B)        Preliminarily and permanently enjoining and restraining Defendant, its
                                                2
                                                    directors, members, officers, agents, servants, employees, subsidiaries, and affiliates,
                                                3
                                                    and all persons in active concert or participation with, though, or under any of them,
                                                4
                                                    at first during the pendency of this action and thereafter perpetually:
                                                5
                                                                       1)    from committing any acts of unfair competition and from
                                                6
                                                             implying a false designation of origin or a false description or representation
                                                7
                                                             with respect to the KOOL Marks;
                                                8
                                                                       2)    from using in any manner packaging, labels, signs, literature,
                                                9
                                                             display cards, Internet website, or other packaging, advertising, or promotional
                                               10
                                                             materials, or other materials related to Defendant’s goods and/or services,
                                               11
                                                             bearing the Bloom Marks, and any other mark, word, or name confusingly
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                               12
                                                             similar to the KOOL Marks, including but not limited to any marks or
                            SUITE 2100




                                               13
                                                             designations with the terms KOOL or COOL, or any other mark containing
                                               14
                                                             interlocking “OOs”;
                                               15
                                                                       3)    from making any statements on promotional materials or
                                               16
                                                             advertising for Defendant’s goods and/or services that are false or misleading
                                               17
                                                             as to source or origin;
                                               18
                                                                       4)    from using any designation that is likely to disparage, tarnish or
                                               19
                                                             dilute the distinctive quality of the KOOL Marks; and
                                               20
                                                                       5)    from committing any acts of deceptive, unlawful or unfair acts
                                               21
                                                             calculated to cause members of the trade or purchasing public to believe that
                                               22
                                                             Defendant’s goods and/or services are the goods and/or services of ITGB or are
                                               23
                                                             sponsored by or associated with, or related to, or connected with, or in some
                                               24
                                                             way endorsed or promoted by ITGB under the supervision or control of ITGB.
                                               25
                                                             C)        Requiring that Defendant deliver up to ITGB any and all containers,
                                               26
                                                    signs, packaging materials, printing plates, and advertising or promotional materials
                                               27
                                                    and any materials used in the preparation thereof, which in any way unlawfully use or
                                               28
                                                                                                 12
                                                    4814-1864-3414.2                          COMPLAINT
                                              Case 2:21-cv-00818-ODW-PVC Document 1 Filed 01/28/21 Page 13 of 15 Page ID #:13




                                                1
                                                    make reference to the KOOL Marks in connection with Defendant’s goods and/or
                                                2
                                                    services.
                                                3
                                                             D)        Requiring that Defendant, within thirty (30) days after service of notice
                                                4
                                                    of entry of judgment or issuance of an injunction pursuant thereto, to abandon its
                                                5
                                                    Application Nos. 88614465 and 88614491.
                                                6
                                                             E)        Requiring that Defendant, within thirty (30) days after service of notice
                                                7
                                                    of entry of judgment or issuance of an injunction pursuant thereto, file with the Court
                                                8
                                                    and serve upon ITGB’s counsel a written report under oath setting forth details of the
                                                9
                                                    manner in which Defendant has complied with the Court’s order pursuant to the
                                               10
                                                    paragraphs above.
                                               11
                                                             F)        In connection with Defendant’s acts of federal trademark infringement,
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                               12
                                                    dilution, and unfair competition, requiring Defendant to account and pay over to
                            SUITE 2100




                                               13
                                                    ITGB all damages sustained by ITGB and/or Defendant’s profits.
                                               14
                                                             G)        Directing such other relief as the Court may deem appropriate to prevent
                                               15
                                                    adult tobacco consumers, the public, and/or the trade from deriving any erroneous
                                               16
                                                    impression that any product at issue in this action that has been manufactured,
                                               17
                                                    advertised, marketed, promoted, supplied, distributed, sold, and/or offered for sale by
                                               18
                                                    Defendant, has been authorized by ITGB, or is related in any way with ITGB and/or
                                               19
                                                    its products.
                                               20
                                                             H)        Awarding ITGB actual and punitive damages to which it is entitled
                                               21
                                                    under applicable federal and state laws.
                                               22
                                                             I)        Awarding ITGB its costs, attorneys’ fees, investigatory fees, and
                                               23
                                                    expenses to the full extent provided by Section 35 of the Lanham Act (15 U. S. C. §
                                               24
                                                    1117) and the California Business & Professions Code (Cal. Bus. & Prof. Code
                                               25
                                                    §17200).
                                               26
                                                             J)        Awarding ITGB its costs of this action and prejudgment and post-
                                               27
                                                    judgment interest on any monetary award made part of the judgment against
                                               28
                                                    Defendant.
                                                                                                 13
                                                    4814-1864-3414.2                          COMPLAINT
                                              Case 2:21-cv-00818-ODW-PVC Document 1 Filed 01/28/21 Page 14 of 15 Page ID #:14




                                                1
                                                             K)        Awarding ITGB such additional and further relief as the Court deems
                                                2
                                                    just and proper.
                                                3
                                                4                                                 Respectfully submitted,
                                                5    Dated: January 28, 2021                      DYKEMA GOSSETT LLP
                                                6
                                                                                                  By: /s/ Abirami Gnanadesigan
                                                7                                                   Jon D. Cantor
                                                                                                    Abirami Gnanadesigan
                                                8
                                                                                                     Attorneys for Plaintiff
                                                9                                                    ITG BRANDS, LLC
                                               10
                                               11
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                               12
                            SUITE 2100




                                               13
                                               14
                                               15
                                               16
                                               17
                                               18
                                               19
                                               20
                                               21
                                               22
                                               23
                                               24
                                               25
                                               26
                                               27
                                               28
                                                                                                14
                                                    4814-1864-3414.2                         COMPLAINT
                                              Case 2:21-cv-00818-ODW-PVC Document 1 Filed 01/28/21 Page 15 of 15 Page ID #:15




                                                1                                        JURY DEMAND
                                                2
                                                             Pursuant to Federal Rule of Civil Procedure 38, on all issues so triable, Plaintiff
                                                3
                                                    ITG Brands, LLC demand a jury on all issues so triable in this case.
                                                4
                                                5                                                Respectfully submitted,
                                                6    Dated: January 28, 2021                     DYKEMA GOSSETT LLP
                                                7
                                                                                                 By: /s/ Abirami Gnanadesigan
                                                8                                                  Jon D. Cantor
                                                                                                   Abirami Gnanadesigan
                                                9
                                                                                                    Attorneys for Plaintiff
                                               10                                                   ITG BRANDS, LLC
                                               11
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                               12
                            SUITE 2100




                                               13
                                               14
                                               15
                                               16
                                               17
                                               18
                                               19
                                               20
                                               21
                                               22
                                               23
                                               24
                                               25
                                               26
                                               27
                                               28
                                                                                              15
                                                    4814-1864-3414.2                       COMPLAINT
